948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Stanley COHEN, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 91-1105.
United States Court of Appeals, District of Columbia Circuit.
Sept. 17, 1991.

Before RUTH BADER GINSBURG, D.H. GINSBURG and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to transfer appeal for improper venue and the opposition thereto, it is


2
ORDERED that the motion be granted, and that this case be transferred to the United States Court of Appeals for the Fourth Circuit.


3
The Clerk is directed to send a certified copy of this order and the original file to the United States Court of Appeals for the Fourth Circuit.